EXHIBIT 10.2

 

AMENDMENT TO FORBEARANCE AGREEMENT

 

THIS AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is entered into this
14th day of August, 2009, by and among HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
a Maryland corporation (“Lender”), and INFOLOGIX, INC., a Delaware corporation
(“Infologix”), Infologix Systems Corporation, a Delaware corporation (“ISC”),
EMBEDDED TECHNOLOGIES, LLC, a Delaware limited liability company (“Embedded”),
OPT ACQUISITION, LLC, a Pennsylvania limited liability company (“OPT”) and
Infologix — DDMS, Inc. a limited liability company (“DDMS”, and collectively
with Infologix, ISC, Embedded and Opt, “Borrower”).  Capitalized terms used
herein without definition shall have the same meanings given them in the
Forbearance Agreement (as defined below).

 

RECITALS

 

A.            Borrower and Lender have entered into that certain Loan and
Security Agreement dated as of May 1, 2008, Amendment No. 1 to the Loan and
Security Agreement dated as of November 19, 2008, Amendment No. 2 to the Loan
and Security Agreement dated as of May 31, 2009, and that certain Forbearance
Agreement dated as of July 31, 2009 (as may be amended, restated, or otherwise
modified, the “Loan Agreement”), pursuant to which Lender has agreed to extend
and make available to Borrower certain advances of money.

 

B.            Borrower and Lender have entered into that certain Forbearance
Agreement dated as of July 31, 2009, (the “Forbearance Agreement”), pursuant to
which Lender agreed to forbear from exercising its remedies under the Loan
Agreement as a result of the Specified Default, subject to the terms and
conditions, and for the period specified in the Forbearance Agreement.

 

C.            Borrower and Lender have agreed to amend the Forbearance Agreement
upon the terms and conditions more fully set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1.             AMENDMENTS.

 

SCHEDULE A TO FORBEARANCE AGREEMENT.  Schedule A to Forbearance Agreement is
amended by deleting paragraphs 1 and 2 and replacing them with the following:

 

“1.           Borrower (i) fails to deliver to Lender on the last Business Day
of each calendar week a written report updating Lender on the progress of the
ongoing negotiations with New Spring Capital LLC and its affiliates
(collectively, “New Spring”)  in connection with the proposed minimum $15
million equity investment in Borrower (the “Equity Investment”) or (ii) fails to
deliver to Lender on or before August 20, 2009, and executed term sheet and
commitment letter identifying the terms and conditions for such Equity
Investment, the terms of which are reasonably acceptable to Lender.

 

--------------------------------------------------------------------------------


 

2.             Borrower fails to file with the Securities and Exchange
Commission on or before August 20, 2009 either (a) a proxy statement seeking
stockholder approval for the Equity Investment or (b) a registration statement
relating to the issuance of shares in a rights offering to its stockholders with
minimum anticipated proceeds of $15 million to Borrower.”

 

2.             BORROWER’S REPRESENTATIONS AND WARRANTIES.  Borrower represents
and warrants that:

 

(a)           Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;

 

(b)           the execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended,
have been duly authorized by all necessary corporate action on the part of
Borrower;

 

(c)           this Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

 

Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

3.             LIMITATION.  The amendments set forth in this Amendment shall be
limited precisely as written and shall not be deemed (a) to be a waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Lender may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof.  Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

 

4.             EFFECTIVENESS.  This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:

 

4.1          Amendment.  Borrower and Lender shall have duly executed and
delivered this Amendment to Lender.

 

5.             COUNTERPARTS.  This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if

 

2

--------------------------------------------------------------------------------


 

the signatures to each such counterpart were upon a single instrument.  All
counterparts shall be deemed an original of this Amendment.

 

6.             INTEGRATION.  This Amendment and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by Lender
with respect to Borrower shall remain in full force and effect.

 

7.             GOVERNING LAW; VENUE.  THIS AMENDMENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and Lender each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER:

 

 

 

INFOLOGIX, INC.

 

 

 

By:

/s/ David T. Gulian

 

 

 

Name: David Gulian

 

 

 

Title: President

 

 

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

By:

/s/ David T. Gulian

 

 

 

Name: David Gulian

 

 

 

Title: President

 

 

 

OPT ACQUISITION, LLC

 

 

 

By:

/s/ David T. Gulian

 

 

 

Name: David Gulian

 

 

 

Title: President

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: INFOLOGIX, INC. its sole member

 

 

 

By:

/s/ David T. Gulian

 

 

 

Name: David Gulian

 

 

 

Title: President

 

 

 

INFOLOGIX – DDMS, INC.

 

 

 

By:

/s/ David T. Gulian

 

 

 

Name: David Gulian

 

 

 

Title: President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

By:

/s/ Scott Harvey

 

 

 

Name: Scott Harvey

 

 

 

Title: Chief Legal Officer

 

 

--------------------------------------------------------------------------------